Title: General Orders, 27 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 27th 1776.
Parole Killingly.Countersign Pomfret.


Nathaniel Stanley, of the 1st Company of Colonel Wyllys’s Regiment, tried by a late General Court Martial, whereof Col. Ritzema was president for “absenting himself from, and refusing to join said company, after he had received a months pay and blanket money”—The Court find the prisoner guilty of a breach of the 8th Article of the Continental Rules and Regulations, and do sentence him to be whipped Thirty-nine Lashes

on his naked back, and be confined seven days upon bread and water.
John Brown, of Capt. Scotts Company in Col. Wyllys’s regiment, tried by the above Court Martial for “Desertion”—The Court find the prisoner guilty of the Charge, and sentence him to be whipped Twenty Lashes on his bare back, for said offence.
The General approves the above sentences, and orders the execution of them, to morrow morning at guard mounting.
Capt. Harwood is not to take any other men more than his own company, at present, from Col. Learneds Regiment, to serve on board the whaling boats &ca—except by the consent of Lieut. Colonel Shephard; whose Consent, the General imagined Capt. Harwood had obtained, when he gave him the order this morning.
